DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-21, 23 & 25-29 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 09/27/2020 has been considered by the Examiner.

Claim Objections
Claims 1-21, 23 & 25-29 are objected to because of the following informalities:  
A) In Claim 1, line 6, “the axis of rotation” should read “an axis of rotation”
B) In Claim 2, line 2, “, and wherein, in this mode,” should read “wherein”
C) In Claim 7, both iterations of “the height” should read “a height”
D) In Claim 8, both iterations of “the height” should read “a height”
E) In Claim 8, both iterations of “the centre” should read “a center”
F) In Claim 9, line 3, “the opposite” should read “an opposite”
G) In Claim 11, line 8, “the periphery” should read “a periphery”
H) In Claim 15, line 2, “fan” should read “the fan”
I) In Claim 18, line 5, “1 .5” should read “1.5”
J) In Claim 20, line 2, “the hinge” should read “a hinge”
K) In Claim 21, line 3, “the ceiling” should read “a ceiling”
L) In Claim 29, line 3, “the installation frame” should read “an installation frame”
M) Claims 3-6, 10, 12-14, 16-17, 19, 23 & 25-28 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 23 & 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 1 recites the limitation "the trajectory" in line 5 & line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, both iterations of “the trajectory” has been construed to be a trajectory.

B) Claim 1 recites the limitation "the air flow" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the air flow” has been construed to be an air flow”.

C) Claim 2 recites the limitation "the operating point" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the operating point” has been construed to be an operating point.

D) Claim 2 recites the limitation "the stall region of the fan characteristic" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “stall region of the fan characteristic” has been construed to be a stall region of the fan.



F) The phrase “which is an axial fan” in Claim 6 renders the claim indefinite because it is not clear how that further limits the claim. For the purposes of examination, “which is an axial fan” has been construed to be “wherein the impeller is an axial impeller”.

G) The phrase “measured as described in the description” in Claim 7 renders the claim indefinite because though the claims are read in light of the specification, limitations from the specifications cannot be directly read into the claim language. For the purposes of examination, “measured as described in the description” has been construed to be that at least one part of the stator is half the height of at least one part of the impeller.

H) The phrases “a distance of one third” and “a distance of one sixth” in Claim 9 render the claim indefinite because there is no unit related to the one third or one sixth. For the purposes of examination, “a distance of one third” and “a distance of one sixth” have been construed to be one third of the height of the impeller and one sixth of the height of the impeller.

I) The terms “an air inlet”, “an air outlet”, and “an air flow passage” in Claim 11, lines 3-4 render the claim indefinite because it is not clear how these are different from the structures of the fan in Claim 1. For the purposes of examination, ““an air inlet”, “an air outlet”, and “an air flow passage” have been construed to be the same structures as claimed in claim 1.

J) Claim 12 recites the limitation "the rotational axis of the fan" in line 2.  There is insufficient antecedent basis for this limitation in the claim and it is not clear how this relates to the rotational axis of the impeller. For the purposes of examination, "the rotational axis of the fan" has been construed to be the rotational axis of the impeller.

K) Claim 17 recites the limitation "the airflow velocity" in line 3 & line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, both iterations of “the airflow velocity” has been construed to be “an airflow velocity”.

L) The term "about" in claim 18, line 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, “about” has been construed to be substantially.

M) The term “normal use” in Claim 20, line 4 renders the claim indefinite because it is not clear what would qualify as “normal”. For the purposes of examination, “for normal use” has been construed to be “for use”.

N) The phrase “the installation frame, according to claim 21” in Claim 29, line 3 renders the claim indefinite for multiple reasons. Claim 21 is directed to an air conditioner, not an installation frame. Therefore it is not clear how much of Claim 21 is being read into Claim 29. For the purposes of examination, “the installation frame, according to claim 21,” has been construed such that all limitations of claim 21 are read into claim 29 such that it is the air conditioner unit, according to claim 21.

O) Claims 3-4, 8, 10, 13-16, 19, 21, 23 & 25-28 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2001065491A to Mitsubishi.

A) As per Claim 1, Mitsubishi teaches a fan (Mitsubishi: Figure 1) comprising:
 a motor, an impeller and a stator, the fan defining an air flow passage between an air inlet and an air outlet (Mitsubishi: Figure 1, impeller 2 has motor and stator 4), 
wherein the fan has a mode of operation and an arrangement such that, in use, the trajectory of the air flow through the air inlet is up to 360 degrees in a direction which is generally perpendicular to the axis of rotation of the impeller, the trajectory of the air flow through the air outlet is up to 360 degrees in a direction which is generally perpendicular to the axis of rotation of the impeller, and the air flow through the air flow passage turns generally 180 degrees (Mitsubishi: Figure 1 airflow comes in from left and turns 180 degrees to go outward in Item 9).

B) As per Claim 3, Mitsubishi teaches that the trajectory of the air flow through the air outlet is radial such that a radial airflow pattern is formed in a direction which is up to 90 degrees from the axis of rotation of the impeller (Mitsubishi: Figure 1, outlet at sides of Item 9 is 90 degrees from axis of rotation of Item 2).

 the fan has a radial outlet trajectory of up to 360 degrees (Mitsubishi: airflow within 9 is up to 360 degrees).

D) As per Claim 5, Mitsubishi teaches that the radial outlet trajectory rotates about the axis of rotation of the impeller (Mitsubishi: airflow in 9 would at least partially rotate about the axis of impeller 2).

E) As per Claim 6, Mitsubishi teaches that is an axial fan (Mitsubishi: Figure 1, Item 2).

F) As per Claim 8, Mitsubishi teaches that the center of the height of the stator is positioned offset from the center of the height of the impeller (Mitsubishi: Figure 1, Item 4 is offset from Item 2).


Claim(s) 1, 10-21, 23 & 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/016659 A1 to Olsen.

A) As per Claim 1, Olsen teaches a fan (Olsen: Figure 3A) comprising:
 a motor, an impeller and a stator, the fan defining an air flow passage between an air inlet and an air outlet (Olsen: Figure 3A, impeller 28, stator 27a & motor Pg. 14, lines 5-6 with inlets 24 & outlets 22), 
wherein the fan has a mode of operation and an arrangement such that, in use, the trajectory of the air flow through the air inlet is up to 360 degrees in a direction which is generally perpendicular to the axis of rotation of the impeller, the trajectory of the air flow through the air outlet is up to 360 degrees in a direction which is generally perpendicular to the axis of rotation of the impeller, and the air flow through the air flow passage turns generally 180 degrees (Olsen: Figure 3A, airflow comes in through 24 and thermal elements and then turns 180 degrees around through impeller to be driven outward through Items 22).

B) As per Claim 10, Olsen teaches an air conditioning unit, comprising a fan (Olsen: Figure 3A).

C) As per Claim 11, Olsen teaches that a main body including an air inlet and an air outlet, the main body defining an air flow passage between the air inlet and the air outlet; the fan disposed within the air flow passage; and 7a thermal element (Olsen: Figure 3A, Item 26 is at outer periphery of both first face of main body) disposed within the air flow passage upstream of the fan, wherein the main body has a first face on which the air outlet is disposed, and wherein the air inlet and thermal element are disposed at the periphery of the first face.

D) As per Claim 12, Olsen teaches that the fan is oriented such that the rotational axis of the fan is perpendicular to the first face (Olsen: Figure 3A, Item 28 rotates perpendicular to bottom face).

E) As per Claim 13, Olsen teaches that the rotational axis of the fan is at a center of the first face (Olsen: Figure 3A, Item 28 rotates perpendicular to bottom face).

F) As per Claim 14, Olsen teaches that the first face is adapted so as to be exposed, in use, to a temperature-controlled space (Olsen: Figure 3A, bottom face exposed to space directly).

G) As per Claim 15, Olsen teaches that fan vents air directly into the temperature-controlled space (Olsen: Figure 3A, bottom face exposed to space directly).

H) As per Claim 16, Olsen teaches that the air inlet and thermal element extend along at least 50% of the periphery of the first face (Olsen: pg. 13, lines 10-13).

I) As per Claim 17, Olsen teaches that the air outlet and the airflow passage are arranged such that, in use, the airflow velocity through the airflow passage at the thermal element is less than 50% of the airflow velocity through the airflow passage downstream of the fan (Olsen: pg. 2, lines 7-10).

 the air conditioning unit is arranged such that, when the fan is driven to give a face velocity of about 0.8 meters/second at the first face, the airflow velocity through the airflow passage at the thermal element is between 0.5 and 1.5 meters/second (Olsen: pg. 2, lines 15-18).

K) As per Claim 19, Olsen teaches that the thermal element is mounted to a first housing portion of the main body and the fan is mounted to a second housing portion of the main body, the second housing portion being hinged with respect to the first housing (Olsen: pg. 4, line 34-pg.5, line 2).

L) As per Claim 20, Olsen teaches that the second housing portion is rotatable via the hinge with respect to the first housing portion from a first position to a second position, and wherein the fan is operable for normal use in the first position and is accessible for maintenance in the second position (Olsen: pg. 5, lines 2-5).

M) As per Claim 21, Olsen teaches that an installation frame adapted to be mounted to the ceiling during a first fix and comprising isolatable connections for services of the air conditioning unit to be connected, wherein the main body is adapted to be mounted to the installation frame during a second fix (Olsen: pg. 6, lines 30-33).

N) As per Claim 23, Olsen teaches that the thermal element comprises a thermal coil (Olsen: Figure 3A, Item 26).

O) As per Claim 25, Olsen teaches that the structure comprises a floor, a ceiling and a temperature controlled space defined between the floor and the ceiling, and wherein the main body of the air conditioning unit is disposed within a ceiling void of the ceiling such that the first face is exposed to the temperature controlled space (Olsen: pg. 7, line 32-pg. 8, line 2).

 the structure is arranged such that air is supplied into the temperature controlled space via a floor void of the floor (Olsen: pg. 8, lines 3-4).

Q) As per Claim 27, Olsen teaches that the structure comprises a floor, a ceiling, a vertical wall and a temperature controlled space defined between the floor, the ceiling and the wall; and wherein the main body of the air conditioning unit is disposed within the vertical wall such that the first face is oriented vertically and exposed to the temperature controlled space (Olsen: pg. 8, lines 5-10).

R) As per Claim 28, Olsen teaches that the vertical wall comprises a void adjacent the air inlet of the air conditioning unit, the cavity being in gaseous communication with the temperature controlled space (Olsen: pg. 8, lines 10-12).

S) As per Claim 29, Olsen teaches a method of installing, comprising the steps of: fixing the installation frame, according to claim 21, to a ceiling; installing ceiling services, terminating at the isolatable connections of the installation frame; installing a suspended ceiling; and mounting the main body of the air conditioning unit onto the installation frame (Olsen: pg. 7, lines 8-12).


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 5,120,193 to Kadle.

A) As per Claim 1, Kadle teaches a fan (Kadle: Figure 2) comprising:
a motor, an impeller and a stator, the fan defining an air flow passage between an air inlet and an air outlet (Kadle: motor 50, impeller 56 [Figure 1], stator Item 22 between inlet 46 & outlet 48), 
wherein the fan has a mode of operation and an arrangement such that, in use, the trajectory of the air flow through the air inlet is up to 360 degrees in a direction which is generally perpendicular to the axis of rotation of the impeller, the trajectory of the air flow through the air outlet is up to 360 degrees in a 

B) As per Claim 2, Kadle teaches that the fan has a mode of constant operation, and wherein, in this mode, the operating point of the fan falls with the stall region of the fan characteristic (Kadle: Col. 1, lines 23-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi.

A) As per Claim 7, Mitsubishi teaches all the limitations except explicitly that the height of the stator is substantially one half of the height of the impeller, measured as described in the description.

In addition, it is observed that ratio of the height of the stator and height of the impeller is a result effective variable because it determines the airflow direction and volume of the fan.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the stator one half of the height of the impeller, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

B) As per Claim 9, Mitsubishi teaches all the limitations except explicitly that the offset position is a distance of one third from one face of the impeller and a distance of one sixth from the opposite face of the impeller.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the offset position is a distance of one third from one face of the impeller and a distance of one sixth from the opposite face of the impeller, since it has been held that where the general conditions of a claim are disclosed in the prior art (stator being smaller than impeller and offset), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that relative placement of the stator and impeller is a result effective variable because it determines the airflow direction and volume of the fan.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the offset position is a distance of one third from one face of the impeller and a distance of one sixth from the opposite face of the impeller, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762